McKEOWN, Circuit Judge,
concurring in the judgment.
I agree with the result reached by the majority, but cannot sign onto its reasoning without qualification. I would simply deny Lara-Torres’s petition on the ground that the BIA was correct to conclude that the original attorney committed a tactical miscalculation rather than ineffective assistance of counsel. I agree that the error here should be judged against the Due Process Clause of the Fifth Amendment. I write separately because I am unable to join the majority in its effort to forge new constitutional boundaries where resolution could be reached on much narrower grounds.
At the heart of my concern is the rigid temporal barrier the majority erects around what it calls “the actual process itself.” Under the thesis crafted by the *977majority, due process claims akin to Lara-Torres’s are subject to a new threshold question: Were “the legal services [ ] rendered ... after a charging document was filed”? Maj. op. at 974 (emphasis in original). By fixating on the word “process” in “due process” and reducing it to its most technical meaning, see id., the majority elevates to paramount importance the initiation of a formal legal proceeding. So much of lawyering, and, for that matter, the legal “process,” occurs before or in connection with initiation of formal proceedings such that the majority’s new rule has the capacity to narrow significantly the protections afforded by due process.
The rigidity imposed by the majority’s rule runs contrary to the spirit of due process and fundamental fairness. As the Supreme Court has explained in the civil context of child custody hearings, due process “is not a technical conception with a fixed content.” Lassiter v. Dep’t of Soc. Servs., 452 U.S. 18, 24, 101 S.Ct. 2153, 68 L.Ed.2d 640 (1981). “Rather, the phrase expresses the requirement of ‘fundamental fairness,’ a requirement whose meaning can be as opaque as its importance is lofty.” Id. The majority here perhaps attempts to relieve due process of some of its murkiness. But whatever clarity might be gained comes at too great a cost: the temporal incision created by the majority opinion cuts away the actual substance of fundamental fairness.1
Resolution of this case could be accomplished by adherence to the principle of judicial restraint. Substantial record evidence supports the BIA’s conclusion that the strategical errors committed by Lara-Torres’s attorney did not rise to the level of constitutional infirmity. In my view, it is more prudent to deny the petition for this reason than to fashion a new rule of constitutional law.
Accordingly, with respect to Part II, I respectfully concur only in the result.

. In the criminal context, for example, we frequently entertain claims that due process was violated when statutory language is so ambiguous that the "defendant ... had no fair warning that his conduct violated the law." Webster v. Woodford, 361 F.3d 522, 530 (9th Cir.2004). The foundation of such an argument lies entirely outside of the temporal scope of "the proceedings,” yet we accept without hesitation that the right claimed is one contemplated by the Fifth (or Fourteenth) Amendment.